Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/23/2020 has been entered; wherein claims 1 and 16 have been amended.

DETAILED ACTION
Claims 1 – 20 remain pending and have been examined; wherein claims 11 – 15 will be allowed after they are amended to overcome 112(b) rejection (see section “claim rejections 35 USC 112” below.)


Response to Arguments
Applicant's arguments dated 09/23/2020 regarding claims 1 and 16 (remark; p. 10, second full paragraph) have been fully considered but are moot in view of the new grounds of rejection as being necessitated by amendments.  See Wilson et al. (Pub. No. US 2005/0246572 A1), art being made of a record.

Claim Objections
Claims 1 – 10 and 15 – 20 are objected to because of the following informalities:  
Claim 1
Line 7; change “each include” to --each includes--.  
Claims 2 – 10
These claims are dependent claims of claim 1 either directly or indirectly; therefore, they inherit the same issue above.
Claim 15
Claim 15 should be amended as follow to correct informalities:
--The apparatus of claim 11, wherein atomically updating the partition further includes: 
after adding the indication of the installation of progress, and before writing the updated version: Response to Final Office Action of July 2, 2020
writing the back-up partition table; 
generating the erasure code for the back-up partition table; 
generating the hash for the back-up partition table; 
writing the primary partition table; 
generating the erasure code for the primary partition table; and 
generating the hash for the primary partition table.--
Claim 16
Line 4; change “each include” to --each includes--.  
Claim 20

Claims 17 – 19
These claims are dependent claims of claim 16 either directly or indirectly; therefore, they inherit the same issue above.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
The feature “updated version” in lines 12 and 13 is not defined as the updated version of what.  Is it the updated version of an image, primary partition table, or partition tables?  Since the “updated version” does not refer to a specific element of the claim, it renders claim 1 indefinite.
“Updated version” is considered to read as --updated version of an image-- and --updated version of the image-- in lines 12 and 13 respectively.
Claim 4

“current version” is considered to read as --current version of the image--.
“Updated version” is considered to read as --updated version of the image--.
Claim 5
The feature “updated version” in last line is not defined as the updated version of what.  Is it the updated version of an image, primary partition table, or partition tables?  Since the “updated version” does not refer to a specific element of the claim, it renders claim 5 indefinite.
“Updated version” is considered to read as --updated version of the image--.
Claims 2, 3, and 6
These claims are dependent claims of claim 1; therefore, they are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim 7
The feature “updated version” in last line is not defined as the updated version of what.  Is it the updated version of an image, primary partition table, or partition tables?  Since the “updated version” does not refer to a specific element of the claim, it renders claim 7 indefinite.
“Updated version” is considered to read as --updated version of the image--.
Claim 8 

Claim 9
The feature “updated version” in line 4 is not defined as the updated version of what.  Is it the updated version of an image, primary partition table, or partition tables?  Since the “updated version” does not refer to a specific element of the claim, it renders claim 9 indefinite.
“Updated version” is considered to read as --updated version of the image--.
Claim 10
The feature “updated version” in line 4 is not defined as the updated version of what.  Is it the updated version of an image, primary partition table, or partition tables?  Since the “updated version” does not refer to a specific element of the claim, it renders claim 10 indefinite.
“Updated version” is considered to read as --updated version of the image--.

Claims 11 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11
The feature “updated version” in lines 19 – 22 is not defined as the updated version of what.  Is it the updated version of an image, primary partition table, 
“Updated version” is considered to read as --updated version of an image-- and --updated version of the image-- in line 19 and 20 – 22 respectively.
It is not clear which partition that the feature “the partition” in line 19 refers to? Does “the partition” refer to “partition of memory partition” (line 5) or “partition of a memory” (line 9)?  Since the “the partition” does not refer to a specific element of the claim, it renders claim 11 indefinite.
“the partition” is considered to read as --the partition of the memory”.
Claim 14
The feature “updated version” in line 3 is not defined as updated version of what.  Is it updated version of an image, primary partition table, or partition tables?  Since the “updated version” does not refer to a specific element of the claim, it renders claim 14 indefinite.
 “Updated version” is considered to read as --updated version of the image--.
Claim 15
The feature “updated version” in line 4 is not defined as the updated version of what.  Is it the updated version of an image, primary partition table, or partition tables?  Since the “updated version” does not refer to a specific element of the claim, it renders claim 5 indefinite.
“Updated version” is considered to read as --updated version of the image--.
Claims 12 and 13


Claims 16 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16
The feature “updated version” in lines 2 and 7 is not defined as the updated version of what.  Is it the updated version of an image, primary partition table, or partition tables?  Since the “updated version” does not refer to a specific element of the claim, it renders claim 16 indefinite.
“Updated version” is considered to read as --updated version of an image binary-- and --updated version of the image binary-- in line 2 and 7 respectively.
Claim 17
The claim is dependent claims of claim 16; therefore, it is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim 18
The feature “updated version” in line 3 is not defined as updated version of what.  Is it updated version of an image, primary partition table, or partition tables?  Since the “updated version” does not refer to a specific element of the claim, it renders claim 14 indefinite.
 of the image binary--.
Claim 19
The feature “updated version” in line 24 is not defined as the updated version of what.  Is it the updated version of an image, primary partition table, or partition tables?  Since the “updated version” does not refer to a specific element of the claim, it renders claim 19 indefinite.
“Updated version” is considered to read as --updated version of the image binary--.
Claim 20
The feature “updated version” in line 3 is not defined as the updated version of what.  Is it the updated version of an image, primary partition table, or partition tables?  Since the “updated version” does not refer to a specific element of the claim, it renders claim 19 indefinite.
“Updated version” is considered to read as --updated version of the image binary--.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 3, 5, 6, 9, 10, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (Pub. No. US 2005/0246572 A1; hereinafter Wilson) in view of Koninkl Philips (WO 98/54642; hereinafter Philips; IDS filed on 09/16/2019; art of the record.) 

Claim 1
Wilson teaches an apparatus, comprising: 
a device including at least one memory adapted to store run-time data for the device, and at least one processor that is adapted to execute processor-executable code that, in response to execution, enables the device to perform actions (Wilson, Fig. 2, NAS 200 has processor 240 and RAM 208), including: 
atomically updating a partition, wherein the partition includes images and partition tables (Wilson, [0028] Various aspects of the invention provide that the disk header utilize two identical partition tables…The first partition table or the second partition tables may comprise 1024 bytes…When a change or modification is to be made to a partition table, the new information is written into the inactive partition table…The first partition table is now capable of being accessed or used by one or more (image) from the first partition table…; [0024] FIG. 4 is an operational flow diagram illustrating the process of detecting and correcting corrupt data (image) within one or more data storage drives of a NAS, in accordance with an embodiment of the invention…The operation may comprise updating data stored in a PIB, for example…; and, [0016]); the partition tables simultaneously include a primary partition table and a back-up partition table (Wilson, [0028] Various aspects of the invention provide that the disk header utilize two identical partition tables…The first partition table or the second partition tables may comprise 1024 bytes…When a change or modification is to be made to a partition table, the new information is written into the inactive partition table…The first partition table is now capable of being accessed or used by one or more applications while the second partition table may now copy the updated data from the first partition table…, and, [0016]); the partition tables each include, for each image of the images included in the partition, an entry that includes information associated with the image, including offset of the image (Wilson, [0028]… The partition tables, of course provide the location and sizes of the one or more partitions in the data storage drive…; [0016] …The information stored within one or more data fields within the headers (2 or more partition tables) may be used to map and to access certain data from one or more partitions…The headers may be termed pool information blocks (PIBs) (2 or more partition tables), and are located within each partition…In a representative embodiment, the header (or PIB) (primary partition table) is replicated such that a second header (backup partition table) is generated. As such, two PIBs are incorporated into each partition, as a redundancy measure, yielding dual ; and wherein atomically updating the partitionincludes: 
writing an an image to the partition (Wilson, Fig. 4, [0024] … The operation may comprise updating data stored in a PIB, for example…At step 404, an exemplary power outage occurs while data is being manipulated by the NAS. The power outage may occur while a pool information block (PIB) is being modified or updated, for example…); 
making a determination as to whether a power fault occurred while the primary partition table was being written (Wilson, [0016] …The information stored within one or more data fields within the headers (2 or more partition tables) may be used to map and to access certain data from one or more partitions…The headers may be termed pool information blocks (PIBs) (2 or more partition tables), and are located within each partition…In a representative embodiment, the header (or PIB) (primary partition table) is replicated such that a second header (backup partition table) is generated. As such, two PIBs are incorporated into each partition, as a redundancy measure, yielding dual or mirrored PIB…; Fig. 4, [0024 – 0025] …At step 404, an exemplary power outage occurs while data is being manipulated by the NAS. The power outage may occur while a pool information block (PIB) is being modified or updated, for example. The power outage may result in corrupt data found in one or more partitions of one or more hard disk drives. The one or more partitions may comprise the PIB being modified. Each of the one or more partitions may comprise mirrored (or dual) pool information blocks (PIBs). As a consequence, only one of the two PIBs (e.g., the active or first PIB) may be affected from the fault occurrence or data corrupts because power fault occurs, wherein power fault can be a power disruption.  Also, [0028] and Fig. 5 & [0026]); 
if it is determined that a power fault occurred while the primary partition table was being written (as discussed above, Wilson detects power fault occurrence), overwriting the primary partition table with the back-up partition table (Wilson; Fig. 4, [0024 – 0025] …At step 412, one or more algorithms are used to restore the corrupt data in the corrupt PIB (e.g., active PIB or first PIB or first header) by using its mirror PIB (e.g., inactive PIB or second PIB or second header)… After the data in the first PIB has been restored…)
But, Wilson does not explicitly teach atomically updating a partition of a memory; writing an updated version of the image to the partition; verifying the written updated version of the image; writing an updated partition table to the back-up partition table; writing the updated partition table to the primary partition table.
However, Philips teaches
atomically updating a partition of a memory (Philips, Figs. 1(a) & 1(b); p. 3: 24 – p. 4: 10, Initially, at 1(a) , the memory 100 contains the old code , which is partitioned into a primary partition 110 and a secondary partition 120. The primary partition 110 contains the fundamental operations code, including the code required to download a new primary partition…At the end of this stage (b), the memory 100 will contain the old primary partition 110 (backup), and the new primary partition 150 (primary)…)
writing an updated version of the image to the partition (Philips; p. 3: 30 – p. 4: 10; When a download of new system software commences, the appropriate code in ; 
verifying the written updated version of the image (Philips; p. 3: 30 – p. 4: 10; When a download of new system software commences, the appropriate code in the old primary partition 110 is executed to load a new primary partition into memory, as shown in figure 1 (b)…If a problem occurs during the download of the new primary partition, the old primary partition remains intact in memory 100, to provide for fundamental operations, including repeated attempts to download the new primary partition until the memory 100 contains a verified copy of the new primary partition 150.) (Emphasis added), new primary partition contains new/updated code, and verification of the new code is performed; 
writing an updated partition table to the back-up partition table (Philips, p. 4: 3 – 7; Consistent with this process, a memory location within the old primary partition is updated to indicate that, upon commencement of this download, the old secondary partition is no longer valid, and is considered no longer present in memory 100. At the end of this stage (b), the memory 100 will contain the old primary partition 110, and the new primary partition 150); 
writing the updated partition table to the primary partition table (Philips; p. 5: 23 – 34; …A copy of the code 150 is loaded into the area of memory previously containing the old primary partition 110…); 
Wilson and Philips are in the same analogous art as they are in the same field of endeavor, maintain partition information.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to 

Claim 3
Philips teaches atomically updating another partition of the memory (Philips; p. 5: 23 – 34; … As shown in figure 1(d), at the conclusion of this phase, a new primary and secondary partition has been downloaded into memory without consuming any additional memory for the process.)  Motivation for incorporating Philips into Wilson is the same as motivation in claim 1.

Claim 5
Philips teaches downloading the updated version of an image (Philips; p. 2: 22 – 32; The object of this invention is to provide a means of downloading data to a remote device without requiring any additional memory, and yet allowing for the preservation of the code required to initiate and control the reboot process, in the event of a disruption in the download process…)  Motivation for incorporating Philips into Wilson is the same as motivation in claim 1.

Claim 6
Philips teaches the partition of the memory is a physical partition of the memory (Philips; Figs. 1(a); p. 3: 21 – 29; …Initially, at 1(a), the memory 100 contains 

Claim 9
Wilson teaches if it is determined that the primary partition table does not match the back-up partition table (Wilson, Fig. 4, [0024 – 0025] … As a consequence, only one of the two PIBs (e.g., the active or first PIB) may be affected from the fault occurrence or exemplary power outage. At step 408, the NAS detects corrupt data when reading one or more data pools, for example. The NAS may detect corrupt data when a data pool is read after one or more partitions are concatenated. At step 412, one or more algorithms are used to restore the corrupt data in the corrupt PIB (e.g., active PIB or first PIB or first header) by using its mirror PIB (e.g., inactive PIB or second PIB or second header)…; and, Fig. 5 & [0026].)
Philips teaches 
storing erasure coding blocks for the partition (Philips; Figs. 1(a) – 1(d); p. 3: 30 – p. 4: 10; …The new primary partition 150 is loaded into memory…); 
before writing the updated version of the image to the partition, adding an indication of an installation of progress to the primary partition table and the back-up partition table (Philips; p. 4: 20 – p. 5: 15; …Upon commencement of a download (figure 1(b)), the reset vector (indication) would contain the address within the primary partition of the start of the routines and any other parameters, such as the location and extent of the memory partitions, which are required for the download , and further indicating a range of the installation (Philips; p. 4: 20 – p. 5: 15; …Upon commencement of a download (figure 1(b)), the reset vector (indication) would contain the address within the primary partition of the start of the routines and any other parameters, such as the location and extent of the memory partitions, which are required for the download operation…--…That is, to assure a fail safe download, the reset vector must either be updated with all the new starting parameters, or left as is, containing the old starting parameters…); 
 and the partition tables indicate an installation in progress (Philips; p. 4: 20 – p. 5: 15; …Upon commencement of a download (figure 1(b)), the reset vector (indication) would contain the address within the primary partition of the start of the routines and any other parameters, such as the location and extent of the memory partitions, which are required for the download operation…--…That is, to assure a fail safe download, the reset vector must either be updated with all the new starting parameters, or left as is, containing the old starting parameters…)
using the erasure coding blocks to regenerate the range of the installation (Philips; p. 4: 20 – p. 5: 15; …Upon commencement of a download (figure 1(b)), the reset vector (indication) would contain the address within the primary partition of the start of the routines and any other parameters, such as the location and extent of the memory partitions, which are required for the download operation…--…That is, to assure a fail safe download, the reset vector must either be updated with all the new indicated by the indication of the installation in progress (Philips; p. 4: 20 – p. 5: 15; …Upon commencement of a download (figure 1(b)), the reset vector (indication) would contain the address within the primary partition of the start of the routines and any other parameters, such as the location and extent of the memory partitions, which are required for the download operation…That is, to assure a fail safe download, the reset vector must either be updated with all the new starting parameters, or left as is, containing the old starting parameters…)  Motivation for incorporating Philips into Wilson is the same as motivation in claim 1.

Claim 10
Philips teaches after verifying the written updated version of the image, updating the erasure coding blocks for the partition (Philips; p. 3: 30 – p. 4: 10; …If a problem occurs during the download of the new primary partition, the old primary partition remains intact in memory 100, to provide for fundamental operations, including repeated attempts to download the new primary partition until the memory 100 contains a verified copy of the new primary partition 150.) [Wingdings font/0xE0] verification process is performed. Motivation for incorporating Philips into Wilson is the same as motivation in claim 1.

Claims 2 and 4are rejected under 35 U.S.C. 103 as being unpatentable over Wilson and Philips, as applied to claim 1 above, and further in view of Ng et al. (patent No. US 6,963,951 B2; hereinafter Ng, IDS filed on 09/16/2019; art of the record.)

Claim 2
Wilson and Philips do not explicitly teach performing a boot health check; if it is determined that the primary partition table is corrupt and the back-up partition table is not corrupt overwrite the primary partition table with the back-up partition table; and if it is determined that the back-up partition table is corrupt and the primary partition table is not corrupt overwrite the back-up partition table with the primary partition table; if it is determined that the primary partition table is not corrupt and the back-up partition table is not corrupt and the primary partition table is different than the back- up partition table overwrite the primary partition table with the back-up partition table.
However, Ng teaches 
performing a boot health check (Ng, Fig. 2, col. 6: 10 – col. 7: 20; ... The system is powered up in step 430 and the validity of the partition information which is located in the first sector of each partition on the disc drive is determined prior to the operating system software being installed into the RAM as shown in step 432…); 
if it is determined that the primary partition table is corrupt and the back-up partition table is not corrupt overwrite the primary partition table with the back-up partition table (Ng, Fig. 2; steps 432 and 434 – 438; col. 6: 10 – col. 7: 20, … Partition information (primary/back-up ) which is not valid includes nonsensical information (for example, refers to sectors or partitions which do not exist) and corrupt partition information…Upon retrieval of the duplicate partition information, the user is presented with a list of the duplicate partition information and is prompted to select which partition information is to be recovered, as in step 434. The user selects the partition information to be recovered (step 436) and the duplicate partition information then replaces the  438).  Recovery can be completed by overwriting the existing MBR and EMBR with the partition information taken from the reserved area 442 (back-up /primary) …In alternative preferred embodiments, upon the BIOS detecting invalid partition information in the MBR or EMBR 432, the BIOS itself executes instructions which result in the retrieval of the duplicate partition information…; and, col. 8: 3 – 41); and 
if it is determined that the back-up partition table is corrupt and the primary partition table is not corrupt overwrite the back-up partition table with the primary partition table (Ng, Fig. 2; steps 432 and 434 – 438; col. 6: 10 – col. 7: 20, … Partition information (primary/back-up ) which is not valid includes nonsensical information (for example, refers to sectors or partitions which do not exist) and corrupt partition information…Upon retrieval of the duplicate partition information, the user is presented with a list of the duplicate partition information and is prompted to select which partition information is to be recovered, as in step 434. The user selects the partition information to be recovered (step 436) and the duplicate partition information then replaces the invalid partition information which was located in the MBR and/or EMBR (step 438).  Recovery can be completed by overwriting the existing MBR and EMBR with the partition information taken from the reserved area 442 (back-up /primary) …In alternative preferred embodiments, upon the BIOS detecting invalid partition information in the MBR or EMBR 432, the BIOS itself executes instructions which result in the retrieval of the duplicate partition information…; and, col. 8: 3 – 41); 
if it is determined that the primary partition table is not corrupt and the back-up partition table is not corrupt and the primary partition table is different than the back-up partition table overwrite the primary partition table with the back-up partition table (Ng, Fig. 2; steps 432, 446, and 434 – 438; col. 6: 10 – col. 7: 20, …If the partition information contained in the MBR and EMBR is found to be valid, it is then compared with duplicate partition information which has been stored in a reserved area, as in step 446…If the partition information which is located in the first sector of a partition is valid but does not match the duplicate partition information which is located in the corresponding reserved sub-area, this suggests that the partition information in the MBR or EMBR has changed since the last time the host system was booted…Upon retrieval of the duplicate partition information, the user is presented with a list of the duplicate partition information and is prompted to select which partition information is to be recovered, as in step 434. The user selects the partition information to be recovered (step 436) and the duplicate partition information then replaces the invalid partition information which was located in the MBR and/or EMBR (step 38)…; and, col. 8: 3 – 41.)
Wilson, Philips, and Ng are in the same analogous art as they are in the same field of endeavor, maintain partition information. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Ng teachings into Wilson/Philips invention to include a system for maintaining information relating to partitions, wherein the system seeks valid partition information upon detection of invalid/different partition information to recover the invalid/different partition as suggested by Ng (col. 4:11- 25.)

Claim 4
writing the updated partition table to the back-up partition table includes: 
copying a current partition table to the memory (Ng, col. 7: 21 – 32, Another preferred embodiment is described with the aid of the flow chart in FIG. 3. On detecting non-matching original and duplicate partition information 446, a copy of the new partition information is stored in the reserved area (as in step 550)…); 
writing the further modified copy to the back-up partition table (Ng, col. 7: 21 – 32, Another preferred embodiment is described with the aid of the flow chart in FIG. 3. On detecting non-matching original and duplicate partition information 446, a copy of the new partition information is stored in the reserved area (as in step 550)…)
modifying the copy of the current partition table by deleting an entry corresponding to a current version of the image from the partition table (Ng, Fig. 2; steps 434 – 438; col. 6: 10 – col. 7: 20, …Upon retrieval of the duplicate partition information, the user is presented with a list of the duplicate partition information and is prompted to select which partition information is to be recovered, as in step 434. The user selects the partition information to be recovered (step 436) and the duplicate partition information then replaces the invalid partition information which was located in the MBR and/or EMBR (step 38)…; and, col. 8: 3 – 41), back-up partition is copied to primary partition [Wingdings font/0xE0] entry corresponding to a current version is deleted; 
further modifying the modified copy of the current partition table by adding the updated version of the image as a new entry to the modified copy of the current partition table (Ng, Fig. 2; steps 434 – 438; col. 6: 10 – col. 7: 20, …Upon retrieval of the duplicate partition information, the user is presented with a list of the .

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson and Philips, as applied to claim 1 above, and further in view of Chang et al. (Pub. No. US 2008/0010431 A1; hereinafter Chang; art of the record.)

Claim 7
Wilson teaches copying each image in the partition that is not to be updated to a back-up partition (Wilson, [0028] …When a change or modification is to be made to a partition table, the new information is written into the inactive partition table, hereby identified as a first partition table, and the one byte flag is toggled so as to make the inactive partition table (first partition table) active…The first partition table is now capable of being accessed or used by one or more applications while the second partition table (backup) may now copy the updated data from the first partition table…, image is now in back-up partition.)  
Philips teaches writing the copied images back to the partition along with the updated version of the image (Philips; p. 5: 26 – 28; …A copy of the code 150 is loaded into the area of memory previously containing the old primary partition 110. For 
But, Wilson and Philips do not explicitly teach writing an empty table to the back-up partition table; writing an empty table to the primary partition table.
However, Chang teaches 
writing an empty table to the back-up partition table (Chang, Fig. 3A, [0028] The control unit 40 further comprises an area map table 41, a plurality of page map tables 42 (empty back-up partition table, empty primary partition table), and a microprocessor 43. The area map table 41 is adapted to map the logical block address and the physical block address of the memory blocks 31, and each of the memory blocks 31 has respectively a page map table 42 for relating between the logical block address and the physical block address of the memory blocks 301…); 
writing an empty table to the primary partition table (Chang, Fig. 3A, [0028] The control unit 40 further comprises an area map table 41, a plurality of page map tables 42 (empty back-up partition table, empty primary partition table), and a microprocessor 43. The area map table 41 is adapted to map the logical block address and the physical block address of the memory blocks 31, and each of the memory blocks 31 has respectively a page map table 42 for relating between the logical block address and the physical block address of the memory blocks 301…)
Wilson, Philips, and Chang are in the same analogous art as they are in the same field of endeavor, storing and reading data in memory.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the 

Claim 8
Philips teaches using a memory allocator to determine an offset of each image in the partition (Philips; p. 4: 20 – p. 5: 15; …Upon commencement of a download (figure 1(b)), the reset vector would contain the address within the primary partition of the start of the routines and any other parameters, such as the location and extent of the memory partitions, which are required for the download operation…That is, to assure a fail safe download, the reset vector must either be updated with all the new starting parameters, or left as is, containing the old starting parameters…); and creating a virtual layout of the partition (Philips; p. 4: 20 – p. 5: 15; …Upon commencement of a download (figure 1(b)), the reset vector would contain the address within the primary partition of the start of the routines and any other parameters, such as the location and extent of the memory partitions, which are required for the download operation…That is, to assure a fail safe download, the reset vector must either be updated with all the new starting parameters, or left as is, containing the old starting parameters…) Motivation for incorporating Philips into Wilson is the same as motivation in claim 1.

Claims 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Philips and Ng.

Claim 16
Wilson teaches a method, comprising: 
writing an image binary to a partition (Wilson, Fig. 4, [0024] … The operation may comprise updating data (image binary) stored in a PIB, for example…), wherein the partition includes image binaries and further includes partition tables (Wilson, [0028] Various aspects of the invention provide that the disk header utilize two identical partition tables…The first partition table or the second partition tables may comprise 1024 bytes…When a change or modification is to be made to a partition table, the new information is written into the inactive partition table…The first partition table is now capable of being accessed or used by one or more applications while the second partition table may now copy the updated data (image) from the first partition table…; [0024] FIG. 4 is an operational flow diagram illustrating the process of detecting and correcting corrupt data (image) within one or more data storage drives of a NAS, in accordance with an embodiment of the invention…The operation may comprise updating data stored in a PIB, for example…; and, [0016]) simultaneously including a primary partition table and a back-up partition table (Wilson, [0028] Various aspects of the invention provide that the disk header utilize two identical partition tables…The first partition table or the second partition tables may comprise 1024 bytes…When a change or modification is to be ; the partition tables each include, for each image binary of the image binaries included in the partition, an entry that includes information associated with the image binary, including offset of the image binary (Wilson, [0028]… The partition tables, of course provide the location and sizes of the one or more partitions in the data storage drive…; [0016] …The information stored within one or more data fields within the headers (2 or more partition tables) may be used to map and to access certain data (image) from one or more partitions…The headers may be termed pool information blocks (PIBs) (2 or more partition tables), and are located within each partition…In a representative embodiment, the header (or PIB) (primary partition table) is replicated such that a second header (backup partition table) is generated. As such, two PIBs are incorporated into each partition, as a redundancy measure, yielding dual or mirrored PIB…) (emphasis added); 
making a determination as to whether a fault occurred while the primary partition table was being written (Wilson, [0016] …The information stored within one or more data fields within the headers (2 or more partition tables) may be used to map and to access certain data from one or more partitions…The headers may be termed pool information blocks (PIBs) (2 or more partition tables), and are located within each partition…In a representative embodiment, the header (or PIB) (primary partition table) is replicated such that a second header (backup partition table) is generated. As such, two PIBs are incorporated into each partition, as a redundancy measure, yielding dual data corrupts because power fault occurs, wherein power fault can be a power disruption.  Also, [0028] and Fig. 5 & [0026]); and
if it is determined that a fault occurred while the primary partition table was being written (as discussed above, Wilson detects power fault occurrence), overwriting the primary partition table with the back-up partition table (Wilson; Fig. 4, [0024 – 0025] …At step 412, one or more algorithms are used to restore the corrupt data in the corrupt PIB (e.g., active PIB or first PIB or first header) by using its mirror PIB (e.g., inactive PIB or second PIB or second header)… After the data in the first PIB has been restored…)
But, Wilson does not explicitly teach writing an updated version of the image binary to a partition of a memory; check a validity of the written updated version of the image binary; writing an updated partition table to the back-up partition table; writing the updated partition table to the primary partition table.
However, Philips teaches
writing an updated version of the image binary to a partition of a memory (Philips; p. 3: 30 – p. 4: 10; When a download of new system software commences, the appropriate code in the old primary partition 110 is executed to load a new primary partition into memory, as shown in figure 1 (b)…); 
check a validity of the written updated version of the image binary (Philips; p. 3: 30 – p. 4: 10; When a download of new system software commences, the appropriate code in the old primary partition 110 is executed to load a new primary partition into memory, as shown in figure 1 (b)…If a problem occurs during the download of the new primary partition, the old primary partition remains intact in memory 100, to provide for fundamental operations, including repeated attempts to download the new primary partition until the memory 100 contains a verified copy of the new primary partition 150.) (Emphasis added), new primary partition contains new/updated code, and verification of the new code is performed; 
writing, in the back-up partition table, an updated partition table (Philips, p. 4: 3 – 7; Consistent with this process, a memory location within the old primary partition is updated to indicate that, upon commencement of this download, the old secondary partition is no longer valid, and is considered no longer present in memory 100. At the end of this stage (b), the memory 100 will contain the old primary partition 110, and the new primary partition 150); 
writing, the primary partition table, the updated partition table (Philips; p. 5: 23 – 34; …A copy of the code 150 is loaded into the area of memory previously containing the old primary partition 110…); 

But, Wilson and Philips do not explicitly teach running a boot health check.
running a boot health check (Ng, Fig. 2, col. 6: 10 – col. 7: 20; ... The system is powered up in step 430 and the validity of the partition information which is located in the first sector of each partition on the disc drive is determined prior to the operating system software being installed into the RAM as shown in step 432…).
Wilson, Philips, and Ng are in the same analogous art as they are in the same field of endeavor, maintain partition information. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Ng teachings into Wilson/Philips invention to include a system for maintaining information relating to partitions, wherein the system seeks valid partition information upon detection of invalid/different partition information to recover the invalid/different partition as suggested by Ng (col. 4:11- 25.)

Claim 18
Philips teaches 
storing erasure coding blocks for the partition (Philips; Figs. 1(a) – 1(d); p. 3: 30 – p. 4: 10; …The new primary partition 150 is loaded into memory…); 
before writing the updated version of the image binary to the partition, adding an installation of progress to the primary partition table and the back-up partition table (Philips; p. 4: 20 – p. 5: 15; …Upon commencement of a download (figure 1(b)), the reset vector (indication) would contain the address within the primary partition of the start of the routines and any other parameters, such as the location and extent of the memory partitions, which are required for the download operation…That is, to assure a fail safe download, the reset vector must either be updated with all the new starting parameters, or left as is, containing the old starting parameters…), and further indicating a range of the installation (Philips; p. 4: 20 – p. 5: 15; …Upon commencement of a download (figure 1(b)), the reset vector (indication) would contain the address within the primary partition of the start of the routines and any other parameters, such as the location and extent of the memory partitions, which are required for the download operation…That is, to assure a fail safe download, the reset vector must either be updated with all the new starting parameters, or left as is, containing the old starting parameters…); 
if the partition tables indicate an installation in progress (Philips; p. 4: 20 – p. 5: 15; …Upon commencement of a download (figure 1(b)), the reset vector (indication) would contain the address within the primary partition of the start of the routines and any other parameters, such as the location and extent of the memory partitions, which are required for the download operation…That is, to assure a fail safe 
using the erasure coding blocks to regenerate the range of the installation (Philips; p. 4: 20 – p. 5: 15; …Upon commencement of a download (figure 1(b)), the reset vector (indication) would contain the address within the primary partition of the start of the routines and any other parameters, such as the location and extent of the memory partitions, which are required for the download operation…--…That is, to assure a fail safe download, the reset vector must either be updated with all the new starting parameters, or left as is, containing the old starting parameters…) indicated by the indication of the installation in progress (Philips; p. 4: 20 – p. 5: 15; …Upon commencement of a download (figure 1(b)), the reset vector (indication) would contain the address within the primary partition of the start of the routines and any other parameters, such as the location and extent of the memory partitions, which are required for the download operation…That is, to assure a fail safe download, the reset vector must either be updated with all the new starting parameters, or left as is, containing the old starting parameters…)  Motivation for incorporating Philips into Wilson is the same as motivation in claim 16.

Claim 19
Philips teaches after checking the validity of the written updated version of the image binary, updating the erasure coding blocks for the partition (Philips; p. 3: 30 – p. 4: 10; …If a problem occurs during the download of the new primary partition, the old primary partition remains intact in memory 100, to provide for fundamental verification process is performed. Motivation for incorporating Philips into Wilson is the same as motivation in claim 16.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson, Philips, and Ng, as applied to claim 16 above, and further in view of Chang.

Claim 17
Wilson teaches copying each image binary in the partition that is not to be updated to a back-up partition (Wilson, [0028] …When a change or modification is to be made to a partition table, the new information is written into the inactive partition table, hereby identified as a first partition table, and the one byte flag is toggled so as to make the inactive partition table (first partition table) active…The first partition table is now capable of being accessed or used by one or more applications while the second partition table (backup) may now copy the updated data from the first partition table…, image is now in back-up partition.)  
Philips teaches writing the copied image binaries back to the partition (Philips; p. 5: 26 – 28; …A copy of the code 150 is loaded into the area of memory previously containing the old primary partition 110. For clarity, the downloaded code 150 is shown as 150a in figure l(c), and the copy of downloaded code 150 is shown as 150b…) Motivation for incorporating Philips into Wilson is the same as motivation in claim 16.
writing an empty table to the back-up partition table; writing an empty table to the primary partition table.
However, Chang teaches 
writing an empty table to the back-up partition table (Chang, Fig. 3A, [0028] The control unit 40 further comprises an area map table 41, a plurality of page map tables 42 (empty back-up partition table, empty primary partition table), and a microprocessor 43. The area map table 41 is adapted to map the logical block address and the physical block address of the memory blocks 31, and each of the memory blocks 31 has respectively a page map table 42 for relating between the logical block address and the physical block address of the memory blocks 301…); 
writing an empty table to the primary partition table (Chang, Fig. 3A, [0028] The control unit 40 further comprises an area map table 41, a plurality of page map tables 42 (empty back-up partition table, empty primary partition table), and a microprocessor 43. The area map table 41 is adapted to map the logical block address and the physical block address of the memory blocks 31, and each of the memory blocks 31 has respectively a page map table 42 for relating between the logical block address and the physical block address of the memory blocks 301…)
Wilson, Philips, Ng, and Chang are in the same analogous art as they are in the same field of endeavor, storing and reading data in memory.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Chang teachings into Wilson/Philips/Ng invention to distinguish data transmitted to an external system into particular data contents and common data contents to be processed by using different accessing methods to, hence, 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson, Philips, and Ng, as applied to claim 18 above, and further in view of JU et al. (Pub. No. US 2018/0349129 A1; hereinafter Ju; art of the record) and CALDER et al. (Pub. No. US 2010/0106695 A1; hereinafter Calder; art of the record.)

Claim 20
Philips teaches after adding the indication of the installation in progress, and before writing the updated version: 
writing the back-up partition table (Philips, p. 4: 3 – 7; Consistent with this process, a memory location within the old primary partition is updated to indicate that, upon commencement of this download, the old secondary partition is no longer valid, and is considered no longer present in memory 100. At the end of this stage (b), the memory 100 will contain the old primary partition 110, and the new primary partition 150); 
writing the primary partition table (Philips; p. 5: 23 – 34; …A copy of the code 150 is loaded into the area of memory previously containing the old primary partition 110…) Motivation for incorporating Philips into Wilson is the same as motivation in claim 16. 
generating erasure code for the back-up partition table; generating erasure code for the primary partition table.
However, Ju teaches 
generating erasure code for the back-up partition table (Ju, [0008] An object of the present invention is to provide an apparatus and method for supporting firmware update that provide firmware update using a page-based delta image (erasure coding blocks), which is created based on a page size of flash memory in a target device, the firmware of which is to be updated.  Fig. 2, [0085]… the firmware update target device 200 decrypts the encrypted delta image and update information, verifies the integrity of the delta image and update information using the integrity verification value at step S217, and stores the delta image and the update information at step S219.); 
generating erasure code for the primary partition table (Ju, [0008] An object of the present invention is to provide an apparatus and method for supporting firmware update that provide firmware update using a page-based delta image (erasure coding blocks), which is created based on a page size of flash memory in a target device, the firmware of which is to be updated.  Fig. 2, [0085]… the firmware update target device 200 decrypts the encrypted delta image and update information, verifies the integrity of the delta image and update information using the integrity verification value at step S217, and stores the delta image and the update information at step S219.)
Wilson, Philips, Ng, and Ju are in the same analogous art as they are in the same field of endeavor, storing and reading data in memory.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Ju teachings into Wilson/Philips/Ng invention to 
But, Wilson, Philips, Ng, and Ju do not explicitly teach generating a hash for the back-up partition table; generating a hash for the primary partition table.
However, Calder teaches
generating a hash for the back-up partition table (Calder, Fig. 8, [0062] A secondary hash index, such as the secondary hash index 804, is a secondary hash index of the primary structured index. As a result, in an exemplary embodiment, the secondary hash index provides a compressed secondary hash index for the rows stored in a partition… However, the secondary hash index traditionally provides an in-memory lookup for a single row or Blob by returning, as a result, a pointer to the full row or Blob stored in persistent storage. The in-memory look-up is available when the secondary hash index is in memory…; also see Fig. 9 & [0086 – 0099].);
generating a hash for the primary partition table (Calder, Fig. 8, [0062] A secondary hash index, such as the secondary hash index 804, is a secondary hash index of the primary structured index. As a result, in an exemplary embodiment, the secondary hash index provides a compressed secondary hash index for the rows stored in a partition… However, the secondary hash index traditionally provides an in-memory lookup for a single row or Blob by returning, as a result, a pointer to the full row or Blob stored in persistent storage. The in-memory look-up is available when the secondary hash index is in memory…; also see Fig. 9 & [0086 – 0099].)


Allowable Subject Matter
Claims 11 – 15 will be allowed after they are amended to overcome 112(b) rejection (see section “claim rejections 35 USC 112” above.)
The following is an examiner’s statement of reasons for allowance: 
The inclusion of “storing erasure coding blocks for a partition of memory partition, wherein the partition includes partition tables including a primary partition table and a back-up partition table; the partition tables include entries for images included in the partition, and information associated with the images included in the partition; and atomically updating a partition of a memory, including: adding an indication of an installation of progress to the primary partition table and the back-up partition table, and further indicating a range of the installation; writing the back-up partition table; generating erasure code for the back-up partition table; generating a hash for the back-up partition table; writing the primary partition table; generating erasure code for the primary partition table; generating a hash for the primary partition table; writing an updated version of the image to the partition; verifying the written updated version; writing updated erasure code for the updated version; writing updated data hashes for the updated version; writing an updated partition table to the back-up partition table; updating the erasure code for the back-up partition table; generating a new hash for the back-up partition table; writing the updated partition table to the primary partition table; updating the erasure code for the primary partition table; and generating a new hash for the primary partition table”, and in combination with the other elements recited, presents subject matter that is novel. 
These claimed limitations are not present in the prior art of record and would not have been obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)270-1733.  The examiner can normally be reached on 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/CUONG V LUU/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. Sough/SPE, Art Unit 2192